Citation Nr: 0907755	
Decision Date: 03/03/09    Archive Date: 03/12/09	

DOCKET NO.  04-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from June 1961 to 
June 1970 and from August 1972 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in Portland, Oregon, that denied entitlement to the benefit 
sought.  

In August 2006, the Board affirmed the RO's rating decision.  
The Veteran then appealed the August 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2007, the Court issued an Order remanding the 
matter to the Board for compliance with the Appellee's Motion 
for Remand.  The Board in turn remanded the claim to the RO 
by way of the Appeals Management Center in Washington, D.C., 
in May 2008 to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The requested action was 
accomplished and the case has been returned to the Board for 
appellate review.  


FINDING OF FACT

There is no credible supporting evidence of an inservice 
stressor to support a diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 11131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice is to inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected is provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective 
May 30, 2008; 73 Fed. Reg. 23,353 (April 30, 2008)).  The 
Board also notes that during the pendency of this appeal, in 
March 2006, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those elements 
are:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  

Any error by VA in not providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
notice elements, the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As held in Sanders, all defects are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) That any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Although not 
specifically discussed by the Court, some of the possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include whether claimant has stated 
that he or she has no further evidence to submit, or whether 
record reflects that VA has obtained all relevant evidence.  

A review of the claims folder reveals there has been 
essential compliance with the mandates of the VCAA.  Indeed, 
the case was remanded by the Board in May 2008 to ensure 
compliance with the VCAA.  By letter dated in May 2008, the 
Veteran was informed of types of evidence that would in 
making his decision.  He was informed that this evidence 
included dates of medical treatment during service, 
statements from individuals who knew him when he was in 
service, records or statements from service medical 
personnel, employment physical examinations, medical evidence 
from hospitals, clinics, and private physicians, pharmacy 
prescription records, and insurance examination reports.  He 
was told how he could contact VA and of his and VA's 
responsibilities.  He was specifically told that he was to 
provide a detailed description of each incident that he 
considered traumatic or stressful.  He was told to provide 
specifics with regard to each incident, such as the date of 
each incident, the unit to which he was assigned at the time, 
where the unit was located, and names of other individuals 
involved in the stressful event or events.  He was also told 
that he could provide statements from fellow servicemen who 
experienced the event with him and who could verify his 
involvement in the event, as well as provide information 
regarding the actual or perceived threat involving a 
stressful experience.  The Veteran was asked to indicate 
whether he had any of the information or evidence to give to 
VA to substantiate his claim or not.  He did not provide a 
response as to whether he did or did not.  However, the 
undersigned notes that in a May 2005 communication, the 
Veteran stated that he did not wish to take any "optional 
steps at this point with my claim please proceed."  

The Board notes that the detailed letter from VA in May 2008 
did not refer to the degree of disability or the effective 
date of an award should service connection be granted.  
However, the Board finds that since the claim is being 
denied, there is no possibility of prejudice to the Veteran 
even if he was not informed of the requirements with respect 
to the degree of disability and the effective date of an 
award in a separate communication.  The undersigned finds 
that the Veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  
He has been provided every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The Board also notes that he is represented by a 
highly qualified service organization.  The Board finds no 
useful purpose would be served by once again remanding the 
matter.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court itself has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999), vacated on other grounds sub nom Winters v. Gober, 
219 F.3d 1373 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 510-516 (1991)  (Strict adherence to the 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence against 
a claim; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit going to the 
claimant are to be avoided).  

The Board notes that in order to perform unit records 
searches, the VA Adjudication Manual requires that a claimant 
provide:  (a) A stressor that can be documented; (b) the 
location where the incident took place; (c) the approximate 
date (within a two-month period) of the incident; and (d) the 
unit of assignment at the time the stressful event occurred.  
See M21-1MR, Part IV, subpart ii.  Id. 14.  The Board notes 
that this requirement is applicable to all PTSD claims where, 
as here, unit records must be searched to find credible 
supporting evidence of any claimed stressful incidents.  The 
record indicates the Veteran has been repeatedly asked to 
submit information or evidence in support of his claim for 
service connection for PTSD.  The Board must emphasize that 
the requirements above are the minimum requirements to 
perform such a search.  The Veteran has not provided the 
approximate dates and locations regarding his alleged 
stressful events.  The burden lies on the Veteran to 
cooperate in some way with VA.  While VA acknowledges its 
duty to assist the Veteran in developing evidence pertinent 
to the claim, the Veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  

Based on the above, the Board finds that all necessary 
development has been accomplished, and the appellate review 
may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA treatment records, service treatment records, and 
service personnel records.  The Veteran has submitted 
statements in support of his claim.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to develop VA's duty to assist the 
appellant in development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); DelaCruz v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Further, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing a 
condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).  

If the claimed stressor is related to combat, service 
department evidence that the Veteran engaged in combat or 
that Veteran was awarded the Purple Heart Medal, the Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a reported combat stressor 
may be obtained from service records or other sources.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the Court 
has held the regulatory requirement "credible supporting 
evidence" means that "the Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  See also Stone v. Nicholson, 480 F.3d 1111 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
noncombat Veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements").  

The phrase "engaged in combat with the enemy" requires that 
the Veteran have personally taken part in the fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App.149 (2003); see also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
Veteran).  

The Veteran's personnel records show that he served aboard 
the U.S.S. Coral Sea between November 1965 and January 1967 
and aboard the U.S.S. Enterprise between May 1967 and 
November 1968.  The service treatment records are without 
reference to complaints and findings indicative of the 
presence of a chronic acquired psychiatric disorder.  

The post service medical evidence reveals a principal 
diagnosis of PTSD, with the disorder diagnosed for the first 
time in 2001.  

In a November 2000 PTSD questionnaire, the Veteran reported 
that in service he worked as a bomb assembly supervisor and 
flight deck safety supervisor.  He referred to several 
stressful incidents that included:  Between June 1965 and 
1967 while serving aboard the Coral Sea, he witnessed an 
aircraft hit a friend on he deck.  He also claimed he was 
exposed to body bags, worked 20-hour shifts, and claimed to 
on one occasion had stopped a bomb from being set off.  He 
further related that between June 1967 and 1968 he served 
aboard the Enterprise and had close calls working with 
explosives.  

Of record is a November 2000 statement from the Veteran's 
brother.  He stated that he served on board the Coral Sea 
with the Veteran.  He recalled one incident when he and his 
brother were in the cooler room and the Veteran noticed black 
bags and asked him what they were.  He recalled telling his 
brother, the Veteran, they were body bags.  He stated that 
the Veteran "would watch guys come in all shot up and one guy 
walking to a plane, his body went everywhere."  He stated 
that all of this changed the Veteran.  

Information was sought from the U.S. Joint Services Records 
Research Center (JSRRC) (then known as the Center for Unit 
Records Research (CURR)).  A May 2003 communication from that 
facility reflected that more specific information was needed 
to confirm the Veteran's inservice stressors.  The Director 
of the CURR stated that in order for the facility to conduct 
PTSD research, they needed the "who, what, when, and where" 
of each stressor.  

Subsequent thereto, the Veteran has failed to respond to 
repeated inquiries from VA to provide more specific 
information that would help obtain corroborating information.  
As there is no evidence corroborating any claimed stressor, 
the only evidence in support of the inservice stressors 
consists of the Veteran's own assertions.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994).  

Competency of evidence differs from weight and credibility.  
The foregoing is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, 
while the latter is an actual determination according to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  


The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 
6 Vet. App. at 470.  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 
2 Vet. App. 482 (1992).  The evidence that is of record does 
not verify any of the Veteran's claimed inservice stressors.  
As a result, the claim must be denied.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


